Citation Nr: 1445776	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent evaluation effective November 28, 2007. 

In a May 2010 submission, the Veteran requested a Travel Board hearing.  In August 2013, the Veteran withdrew that request stating that he moved to Panama but maintained a United States forwarding address at his sister's residence.  Accordingly, no hearing was required, the request is considered withdrawn and the Board may proceed with adjudication of this appeal.  See 38 C.F.R. § 20.704(e) (2013).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a September 2014 travel board hearing notice sent to the Veteran's current stateside address.  As discussed above, the travel board hearing is considered to have been withdrawn by the Veteran in August 2013.  The remaining documents are irrelevant to the appeal or duplicative of the evidence in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development, to include a VA examination, is necessary prior to final adjudication of the Veteran's claim.

The Veteran contends that his lumbar spine disability is more severe than reflected by the initial 10 percent evaluation assigned and does not account for his daily pain and functional limitations.  See June 2010 Notice of Disagreement.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Board notes that the Veteran was last afforded a spine examination in November 2008.  However, a private May 2010 lumbar spine assessment indicated that the Veteran's range of motion was further diminished and the Veteran reported progressively worse occupational and physical limitations due to severe low back pain.  Of particular significance, the private examiner tested range of motion using a computerized range of motion measurement system utilizing dual inclinometers.  In this regard, the private examination is inadequate for rating purposes as VA examination protocol requires range of motion of the spine be manually measured using a goniometer.  Moreover, there is no indication that neurological testing was performed in response to the Veteran's subjective complaints of numbness and tingling of the lower extremities.

The Board finds that the evidence of record suggests that the 2008 VA spine examination may no longer represent the severity of the Veteran's lumbar spine disability.  In addition, the private examination is inadequate for rating purposes for the reasons discussed above.  Thus, an updated VA examination must be conducted.  As such, a remand is warranted to provide the Veteran with a VA examination to assess the current severity of his service-connected low back disability.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any additional VA or private treatment records that may be relevant to his claim for increased evaluation of his lumbar spine disability or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain them. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA back (thoracolumbar spine) examination to ascertain the current severity and manifestations of his lumbar spine condition.  The Veteran stated that he currently lives in Panama but that he does not maintain an address there.  See August 2013 Veteran's statement.  If the Veteran is unable to appear for a VA examination in the United States, the Veteran should be afforded an examination in Panama if indeed, his address there can be verified.  In this regard, the procedures for a VA examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h.  

In the event the Veteran is unable to report for a VA examination at all, request he submit private treatment records from his medical providers in Panama that may be used in lieu of a VA examination.

The entire electronic claims file must be made available to and be reviewed by the examiner and it must be confirmed that such records were available for review.  Any indicated tests, studies and evaluations must be accomplished and all clinical findings must be reported in detail.  An explanation of all opinions expressed must be provided and must consider all pertinent medical and lay evidence, including the Veteran's lay statements.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation.

The VA examiner should comment on the severity of the Veteran's lumbar spine disability.  Please report all signs and symptoms necessary for rating the disorder under the General Rating formula for Spine Conditions.  In particular, he or she should provide the range of motion and note the presence of objective evidence of pain, excess fatigability, incoordination and weakness and any additional disability due to those factors. 

3.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



